                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOSEPH HARDESTY, ET AL.,                           :   Case No. 1:16-CV-00298
 Individually and on behalf of All                  :
 Others Similarly Situated                          :   Judge Timothy Black
                                                    :
                               Plaintiffs,          :
                                                    :   PLAINTIFFS SUPPLEMENTAL
        v.                                          :   MOTION FOR LEAVE TO FILE
                                                    :   DOCUMENTS UNDER SEAL
 THE KROGER CO., et al.                             :
                                                    :
                               Defendants.          :


       Now come Plaintiffs Joseph Hardesty, Derek Chipman, Madeline Hickey, and the FLSA

Collective Members they represent (collectively, “Plaintiffs”), by and through counsel, and

respectfully request that this Court grant them leave to file documents containing parties and non-

parties private contact information, including names, home addresses, e-mail addresses, under seal.

The grounds for this motion are set forth in the attached Memorandum in Support.



                                                 Respectfully submitted,

                                                 /s/ Joshua M. Smith
                                                 Peter A. Saba (0055535)
                                                 Joshua M. Smith (0092360)
                                                 Sharon J. Sobers (0030428)
                                                 Jeffrey M. Nye (0082247)
                                                 STAGNARO, SABA
                                                 & PATTERSON CO., L.P.A.
                                                 2623 Erie Avenue
                                                 Cincinnati, Ohio 45208
                                                 (513) 533-2701
                                                 (513) 533-2711 – fax
                                                 pas@sspfirm.com
                                                 Attorneys for Named Plaintiffs




                                                1
                                 MEMORANDUM IN SUPPORT

    I.       FACTUAL BACKGROUND

          As a supplement to Plaintiffs’ originally filed unopposed motion to file documents under

seal (Doc. 75), Plaintiffs clarify that they are seeking a more limited order from this Court sealing

only Exhibit 1 of the Affidavit of Joshua M. Smith, Co-Counsel for Plaintiffs. Exhibit 1 is an

original and supplemental list of nearly 200 “Putative Class Members” provided by Defendant

Kroger to Plaintiffs following the Court’s Order Conditionally Certifying the FLSA Class in 2016.

This list contains private contact and personnel information of parties and non-parties to this

litigation, including mailing addresses, e-mail addresses, hire dates, job titles, and termination

dates. This information is confidential and sensitive personnel information of the Plaintiffs and

non-party employees, and its exposure to the public places such individuals at risk of potential

harm and identity theft.

          Plaintiffs have consulted with Counsel for Defendant regarding the sealed exhibits, and the

Defendants agree that Exhibit 1 should remain under seal.

    II.      LAW AND ARGUMENT

          In considering the appropriateness of sealing court records, courts are to consider “the

competing interests of the defendant’s right to a fair trial, the privacy rights of participants or third

parties, trade secrets, and national security.” Rudd Equip. Co. v. John Deere Constr. & Forestry

Co., 834 F.3d 589 (6th Cir. 2016). The court’s policy with regard to sealing records is rooted in the

public’s interest in “the conduct giving rise to the case” so the public can “assess for itself the

merits of judicial decisions.” Id. citing Shane Grp., Inc. v. Blue Cross Blue Shielf of Mich., 825

F.3d 299, 305 (6th Cir. 2016). Sealing records is allowed where a party presents compelling reason

for doing so. Id.



                                                   2
       Protecting confidential information related to individuals’ private contact information,

including home and e-mail addresses, is a compelling reason to seal documents from public

disclosure. Indeed, a number of courts have reached such a conclusion, given the privacy interests

of such individuals and to prevent exposure to harm or identity theft. See, e.g., Meyers v. Kaiser

Found. Health Plan, Inc, N.D.Cal. No. 17-CV-04946-LHK, 2019 U.S. Dist. LEXIS 2817, at *8

(Jan. 6, 2019)(“The personal information of the minor, including birth year and home address, is

also justified in order to "protect [the minor's] privacy interest[s] and to prevent exposure to harm

or identify theft."); Nursing Home Pension Fund v. Oracle Corp., N.D.Cal. No. C01-00988 MJJ,

2007 U.S. Dist. LEXIS 84000, at *10 (Oct. 31, 2007)(“the amount of information that Plaintiffs

seek to redact is small, and the information (home addresses and financial account information)

has little or no relevance to any material issue in this case.”); MBIA Ins. Corp. v. Countrywide

Home Loans, Inc., 2012 NY Slip Op 33147(U), ¶ 12 (Sup.Ct.)(“ There is a compelling public

interest in shielding parties subpoenaed for depositions from having personal identifying

information revealed that could expose them to a risk of fraud.”); Stevens v. G.E. Consumer &

Indus., 2008 U.S. Dist. LEXIS 13025, n. 1 (N.D. Ind. 2008)(sealing summary judgment brief that

contained names of current and former employees and their confidential information such as

performance evaluations); Little v. Mitsubishi Motor Mfg. of Am., 2006 U.S. Dist. LEXIS 36437,

*4 (C.D. Ill. 2006)(sealing personnel files of current and former employees).

       Here, Plaintiffs only seek to protect a small set of information that is on a single exhibit.

This information adds little value to the merits of the case—it simply confirms employment dates,

positions held, and various private contact information of employees at Kroger’s Center of

Recruiting Excellence (“CoRE”). The exposure of such information to the public, however, risks

great harm to these individuals, including the potential for identity theft, fraudulent e-mails or



                                                 3
phishing scams, and more. Such reasons are compelling to maintain the confidentiality of these

records throughout the pendency of this litigation.

          Finally, the request to seal Exhibit 1 is also narrowly tailored because it seeks protection

of only that information which is sensitive and confidential, including employees’ names, home

addresses, e-mails, and private personnel information. Although a number of exhibits are filed in

connection with Plaintiff’s Motion for Summary Judgment in this case, Plaintiffs only seek to seal

Exhibit 1 which contains a list of such personal and sensitive information. Sealing this type of

information is appropriate because the information is private in nature, and foreclosing the public

ability to view it would not greatly impact the public’s ability to assess for itself on the merits the

judiciary’s conclusions in this case. See Rudd Equip. Co. v. John Deere Constr. & Forestry Co.,

834 F.3d 589 (6th Cir. 2016).

   III.      CONCLUSION

          For all of the foregoing reasons, Plaintiffs’ respectfully request that its Supplemental

Motion to File Under Seal be granted.




                                                   4
                                                Respectfully submitted,

                                                /s/ Joshua M. Smith
                                                Peter A. Saba (0055535)
                                                Joshua M. Smith (0092360)
                                                Sharon J. Sobers (0030428)
                                                Jeffrey M. Nye (0082247)
                                                STAGNARO, SABA
                                                & PATTERSON CO., L.P.A.
                                                2623 Erie Avenue
                                                Cincinnati, Ohio 45208
                                                (513) 533-2701
                                                (513) 533-2711 – fax
                                                pas@sspfirm.com
                                                Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

 The undersigned does hereby certify that a true and accurate copy of the foregoing was served
electronically through the District Court’s electronic case filing system upon David K. Montgomery,
Esq. and Ryan Martin, Esq., Jackson Lewis P.C., PNC Center, 26th Floor, 201 East Fifth Street,
Cincinnati, Ohio 45202, this 22nd day of March, 2019.

                                              /s/ Joshua M. Smith
                                              Joshua M. Smith (0092360)




                                               5
